DETAILED ACTION
	This is a final Office Action on the merits for application 17/044,131. Receipt of the amendments and arguments filed on 06/06/2022 is acknowledged.
Claims 1-15 are pending.
Claims 1-15 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (WO 2013/172034).
Regarding claim 5, Abe et al. disclose a glass panel unit assembly comprising:
a pair of glass substrates (#1 and #2) arranged to face each other (see figure 9);
a peripheral wall (#4) having a frame shape and disposed between the pair of glass substrates (see figure 9);
a plurality of partitions arranged to partition an internal space (the partitions comprising of elements #5a and #5f are arranged to partition an internal space of the unit), surrounded with the pair of glass substrates and the peripheral wall (see figure 9), into an evacuation space and a ventilation space (the internal space can be separated into an evacuation space formed in area #5e and ventilation spaces located outside of partitions #5a within such a wall #4);
an evacuation port (#9/10) connecting the ventilation space to an external environment (see figures 2 and 9); and
an air passage (the passage between elements #5a and #5f) provided to evacuate the evacuation space through the evacuation port (see figure 9),
the plurality of partitions including a first partition (the right partition #5a of figure 9) and a second partition (the bottom partition #5f of figure 9), of which lengths are defined in two different directions (the first and second partitions extend perpendicular to one another with respect to their length),
an end of the second partition facing a side portion of the first partition with a predetermined gap left between the first partition and the second partition (see figure 9), so as to be connected to the side portion of the first partition when melted in a sealing step (see figure 10),
the air passage being a space between the end of the second partition and the side portion of the first partition (see figure 9),
the first partition having one or more protrusions protruding from the side portion of the first partition toward the end of the second partition (the top and bottom ends of the right first partition #5a of figure 9 are considered the protrusions, where the bottom protrusion can be considered a horizontal protrusion that extends towards the end of the second partition), the one or more protrusions being configured to become integral with the end of the second partition when melted in the sealing step (see figure 10) to form one or more corner portions of a connected portion between the end of the second partition and the side portion of the first partition (see figure 10, where the corner portion is considered the bottom right corner area of the sealed area #5g that extends between the first partition #5a and the second partition #5f since such an area forms the connection portion between the first and second partitions), and
at least one of the one or more protrusions facing the end of the second partition (see figure 9), the at least one protrusion being offset from a center axis of the second partition when viewed in plan (see figure 9).
Regarding claim 7, Abe et al. disclose the one or more protrusions include a pair of protrusions (the top and bottom protrusions of the right partition #5a of figure 9), and the center axis of the second partition is located between respective center axes of the pair of protrusions (see figure 9).
Regarding claim 10, Abe et al. disclose a method for manufacturing a glass panel unit, the method comprising an assembling step, an evacuation step, and a sealing step, 
the assembling step including providing the glass panel unit assembly according to claim 5 (see figure 9 and the rejection of claim 5 above),
the evacuation step including evacuating the evacuation space through the air passage, the ventilation space, and the evacuation port (the space is vacuumed using the port #9),
the sealing step including deforming the plurality of partitions to close the air passage (the partitions are to expand and seal such an area A so as to close the air passage and thus form an evacuation space as depicted in figure 10).
Regarding claim 11, Abe et al. disclose the assembling step includes an application step of applying a material for the first partition, and the application step includes forming the one or more protrusions by locally bringing the material applied closer toward the end of the second partition while applying the material along a longer side of the first partition (as depicted in figure 9, the first partition #9 is applied as a single piece of material such that the protrusions are formed by shaping the first partition from the longer side thereof toward a respective second partition).

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka et al. (WO 2013/172033).
Regarding claim 15, Nonaka et al. disclose a glass panel unit assembly comprising:
a pair of glass substrates (#2 and #3) arranged to face each other (see figure 9);
a peripheral wall (#4) having a frame shape (the wall #4 is configured to enclose an area and thus has a frame shape) and disposed between the pair of glass substrates (see figure 9);
a partition (#5g) arranged to partition an internal space, surrounded with the pair of glass substrates and the peripheral wall, into an evacuation space and a ventilation space (the inner, central space formed by the wall #4 and partition #5g is considered the evacuation space while the corner area formed by elements #5e forms the ventilation space);
an evacuation port (#7/8) connecting the ventilation space to an external environment (see figure 9); and 
an air passage (#5f) provided to evacuate the evacuation space through the evacuation port (see figure 9),
an end of the partition facing the peripheral wall with a predetermined gap left between the partition and the peripheral wall (see figure 9), so as to be connected to the peripheral wall when melted in a sealing step (see figure 10),
the air passage being a space between the end of the partition and the peripheral wall (see figure 9),
the peripheral wall having one or more protrusions (#5e) protruding toward the end of the partition (see figure 9), the one or more protrusions being configured to become integral with the end of the partition when melted in the sealing step (see figure 10) to form one or more corner portions of a connected portion between the end of the partition and the peripheral wall (see figure 10, where the corner portion is considered the bottom right portion of the entire panel where the peripheral wall and partition are connected to one another, where such a corner portion encircles such an area as depicted in figure 10 and is formed by the melting of the partition and the peripheral wall), and
at least one of the one or more protrusions facing the end of the partition, the at least one protrusion being offset from a center axis of the partition when viewed in plan (see figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. in view of Ishibashi et al. (WO 2016/143328, using U.S. Publication 2017/0292892 as an English translation).
Regarding claim 6, Abe et al. disclose the claimed invention except for the one or more protrusions have a width decreasing as distance to the second partition decreases. However, it is highly well known in the art, as evidenced by Ishibashi et al., that such protrusions and ends of partitions can comprise of rounded shapes so as to decrease in width as you get farther towards the end. Therefore, it would have been obvious to have rounded the ends of the protrusions of the assembly of Abe et al., as taught in Ishibashi et al., in order to provide a better transfer of forces through such a protrusion, where Ishibashi et al. teach that such shapes are known and commonly used in the art.

Allowable Subject Matter
Applicant’s amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.
Claims 1-4, 8, 9, and 12-14 are otherwise allowable once the objections as explained above is remedied. Claims 2-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the prior art of record fail to disclose the newly added claim amendments defining the protrusions as being configured to be melted in a sealing step to be integral with the second partition and form one or more corner portions of a connected portion, Applicant does not further define the location or structure of the corner portions. Since figure 10 of Abe et al. and Nonaka et al. each depict a corner portion which extends between and within a connected portion of the first partition/peripheral wall and the second partition/partition when such elements are melted and connected to one another in a sealing step, the prior art of record meets such configured to language when such a method step is conducted. The rejections are thus considered proper and thus such claims are considered anticipated by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635